188 F.2d 45
88 U.S.App.D.C. 216
MacNAMEE,v.MacNAMEE.
No. 10402.
United States Court of Appeals District of Columbia Circuit.
Argued Jan. 26, 1951.Decided Feb. 23, 1951.

Hubert G. King, Washington, D.C., for appellant.
Jean M. Boardman, Washington, D.C., entered an appearance for appellee.
Before EDGERTON, CLARK and WASHINGTON, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order of the United States District Court for the District of Columbia granting maintenance pendente lite in a suit by appellee-wife for separate maintenance.  Appellant-husband argues that the order was an abuse of discretion; he alleges that the wife's conduct had amounted to constructive desertion; and he emphasizes that she had been unsuccessful in an earlier suit against him for limited divorce on the ground of cruelty.  On the other hand, appellant advised the court that he would refuse to receive the wife in a common home, though she stated that she would be willing to join him.  Under all the circumstances we think that the action of the District Court was entirely proper.  See Melvin v. Melvin, 76 U.S.App.D.C. 56, 57, 129 F.2d 39, 40; Quarles v. Quarles, 86 U.S.App.D.C. 41, 43, 179 F.2d 57, 58; Schulz v. Schulz, 86 U.S.App.D.C. 43, 179 F.2d 59.


2
Affirmed.